COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                  NO. 02-13-00213-CR
                                      02-13-00214-CR

AMOURI LAVELLE NICHOLSON                                       APPELLANT

                                          V.

THE STATE OF TEXAS                                                   STATE


                                       ----------

       FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      A jury convicted Appellant Amouri Lavelle Nicholson of driving while

intoxicated and possession of marihuana in an amount less than two ounces.

See Tex. Penal Code Ann. § 49.04 (West Supp. 2013); Tex. Health & Safety

Code Ann. § 481.121(a), (b)(1) (West 2010). The trial court sentenced him to

180 days in jail in both cases.

      1
       See Tex. R. App. P. 47.4.
      Nicholson’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion for both cases.

Counsel’s brief and motion meet the requirements of Anders v. California2 by

presenting a professional evaluation of the records demonstrating why there are

no arguable grounds for relief. This court afforded Nicholson the opportunity to

file a brief on his own behalf, but he did not do so.

      As the reviewing court, we must conduct an independent evaluation of the

records to determine whether counsel is correct in determining that the appeals

are frivolous.   See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no

pet.). Only then may we grant counsel’s motions to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the records and counsel’s brief. We agree

with counsel that these appeals are wholly frivolous and without merit; we find

nothing in either record that arguably might support an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant

counsel’s motions to withdraw and affirm the trial court’s judgments.



                                                        PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.


      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).


                                          2
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 12, 2014




                           3